          Case 4:18-cv-00286-DCB Document 87 Filed 10/30/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     TM Technologies Incorporated,                    No. CV-18-0286-TUC-DCB
 9
                    Plaintiff,
10                                                    ORDER
     v.
11
     Hand Technologies Incorporated, et al.,
12
                    Defendants.
13
14            The Court has been informed that a party is unavailable for the upcoming
15   settlement conference.        Accordingly, IT IS HEREBY ORDERED that the
16   SETTLEMENT CONFERENCE currently set for November 6, 2019 is VACATED.
17            IT IS FURTHER ORDERED that the SETTLEMENT CONFERENCE shall be
18   RESET for 9:30 a.m., Thursday, February 6, 2020 before the Honorable Bruce G.
19   Macdonald. The parties shall meet at the Evo A. DeConcini United States Courthouse,
20   Courtroom 3C. If the parties have any questions or concerns prior to the conference,
21   please contact my law clerk, Marcia Delanty, at (520) 205-4520.
22            Dated this 30th day of October, 2019.
23
24
25
26
27
28
